In another action in the district court of Tulsa county, the Southwestern Mortgage Company obtained judgment of foreclosure against plaintiff in error on certain real estate belonging to her, from which judgment she appealed. In the same case, defendants in error herein had judgments as cross-petitioners against plaintiff in error, foreclosing certain liens for labor and material on the same real estate, from which no appeal was taken by plaintiff in error. Thereafter, plaintiff in error instituted the instant suit in said district court for an injunction against the defendants in error to prevent them from proceeding with the sale of said real estate on their said judgments. As grounds therefor, plaintiff in error alleged that she had appealed to the Supreme Court from the said judgment of said mortgage company; that in said action, the said judgments of defendants in error, on their cross-petitions, were taken against her on an oral agreement that they would take no further action to foreclose same until he final determination of her said appeal from the judgment of said mortgage company. On the trial herein she did not prove, nor offer to prove, such oral agreement. She further pleaded a defect in her own title to the real estate on which all of said judgments were decreed to be liens in said suit, and claimed the right to perfect her title thereto as grounds for such injuncton relief against defendants in error. As further grounds for such injunction, plaintiff in error alleged that in such other suit, defendants in error were improperly permitted by the court in that case to correct the date of a return of the sheriff. It would serve no useful purpose here to set out the other *Page 84 
grounds for such injunction, equally without merit on their face. From a judgment of the district court denying such injunction, plaintiff in error appeals. The judgment of the trial court herein was manifestly correct. There is no merit in this appeal and in fact the same is frivolous. The judgment of the trial court is affirmed.
By the Court: It is so ordered.